t c memo united_states tax_court jean mathia and estate of doyle v mathia deceased jean mathia personal representative petitioners v commissioner of internal revenue respondent docket no 16483-05l filed date mark w curnutte for petitioners ann l darnold for respondent memorandum opinion marvel judge pursuant to sec_6330 petitioners seek review of respondent’s determination to proceed with the collection of petitioners’ and federal income 1unless otherwise indicated all section references are to the internal_revenue_code and all rule references are to the tax_court rules_of_practice and procedure tax_liabilities petitioners also seek review under sec_6404 of respondent’s determination to deny petitioners’ request for abatement of interest under sec_6404 background the parties submitted this case fully stipulated under rule the stipulation of facts is incorporated herein by this reference jean mathia mrs mathia resided in oklahoma when she petitioned this court on her own behalf and as personal representative of the estate of doyle v mathia her deceased husband doyle v mathia mr mathia and mrs mathia2 were married and filed joint federal_income_tax returns for all relevant years mr mathia died on date mr mathia was a limited_partner in greenwich associates greenwich a new york limited_partnership subject_to the unified_audit and litigation procedures of the tax equity and fiscal responsibility act of tefra publaw_97_248 96_stat_648 for the relevant tax years greenwich was one of approximately partnerships and joint ventures participating in coal programs sponsored by the swanton corp a delaware corporation collectively referred to as the swanton partnerships 2we use the term petitioners throughout this opinion to refer to mr mathia or his estate and mrs mathia thirty of the swanton partnerships were formed before the enactment of tefra the remaining swanton partnerships including greenwich were formed after the enactment of tefra and are subject_to the tefra unified_audit and litigation provisions applicable to partnerships swanton tefra partnerships mr mathia owned an 484-percent limited_partnership_interest in greenwich at all relevant times mr mathia was neither a sec_6223 notice_partner nor a member of a notice_group described under sec_6223 kevin smith mr smith served as the general_partner and tax_matters_partner tmp of greenwich neither mr mathia nor mrs mathia notified respondent that mr smith did not have authority to enter into a settlement agreement on their behalf 3mrs mathia individually was never a partner in greenwich 4under sec_6223 a partner is not entitled to notice unless the secretary receives sufficient information to determine whether the partner is entitled to the notice and to enable the secretary to provide the notice to the partner under sec_6223 if a partnership has more than partners a group of partners having a 5-percent or more interest in the profits of the partnership can request that one of their members receive the notice the parties stipulated that mr mathia was neither a notice_partner nor a member of a notice_group and that the greenwich tax_matters_partner tmp had authority to bind all of greenwich’s partners to the stipulation of settlement respondent subsequently moved for relief from the designated stipulations alleging that they were in error in a memorandum opinion filed as tcmemo_2007_4 we concluded that respondent was not entitled to relief from the stipulations respondent determined that the only purpose of the swanton partnerships was to generate tax deductions on or before date greenwich received a notice of the beginning of an administrative_proceeding nbap for tax years and on date respondent issued to greenwich a notice of final_partnership_administrative_adjustment fpaa for and mr smith timely filed a petition for review in this court under sec_6226 the greenwich litigation in the greenwich litigation greenwich was represented by henry g zapruder mr zapruder and matthew lerner mr lerner of zapruder odell a law firm that served as counsel for most of the swanton tefra partnerships in or about date respondent’s attorneys and zapruder odell reached an agreement in principle regarding the parameters of a settlement with respect to of the swanton tefra partnerships including greenwich agreement the agreement was reflected in an exchange of letters between zapruder odell on behalf of the partnerships and respondent’s attorneys robert marino and moira 5the record does not indicate the precise date on which respondent issued greenwich the nbap 6in the attachment to notices of determination dated date issued by the appeals_office with respect to the lien and proposed levy the appeals_office states that mr lerner did not represent greenwich we find to the contrary on the basis of the stipulations of the parties sullivan ms sullivan included in the agreement was a requirement that the tmp for each partnership sign a rule a decision document after respondent’s attorneys and zapruder odell reached the agreement they continued to negotiate aspects of the proposed settlement they also began the process of applying the general terms to each partnership and partner that process included gathering and exchanging information to enable respondent to calculate partnership-level adjustments and each partner’s distributive_share adjustment preparing reports showing the calculations and preparing and executing decision documents that memorialized the terms of the proposed settlement with respect to each swanton partnership as well as closing agreements as appropriate by letter dated date zapruder odell requested that respondent designate someone to administer the settlement of the swanton cases by letter dated date respondent’s counsel advised zapruder odell that respondent had assigned another attorney frances chan to immediately effectuate the settlement of the swanton partnerships respondent’s counsel also requested verification 7rule a states that a stipulation consenting to entry of decision executed by the tax_matters_partner and filed with the court shall bind all parties under rule a the tmp’s signature certifies that no party objects to entry of decision of each partner’s investment in the swanton tefra partnerships that agreed to move forward with the settlement in date respondent sent to mr lerner and mr smith letters enclosing the following documents with respect to the greenwich litigation the decision document reflecting adjustments to partnership items for each of the years and the computations on which the decision document was based closing agreements for some of the greenwich limited partners and forms 886z c partner’s or s_corporation shareholders’ shares of income respondent informed mr lerner9 and mr smith that limited partners in greenwich seeking treatment deviating from the adjustments in the decision document needed to sign individual closing agreements before the decision document could be filed with the court the letter also stated the following 8by letter dated sometime in date ms sullivan sent to mr lerner a revised closing_agreement for one of the greenwich limited partners on that same date ms sullivan mailed copies of all amended closing agreements to mr smith so that mr smith could arrange for execution of the agreements by the affected partners 9although mr lerner remained one of greenwich’s counsel of record until date he apparently left zapruder odell in date mr lerner withdrew from the greenwich litigation in please understand that your signing each partnerships’ sic decision documents constitutes the offer to settle that particular partnership with the internal_revenue_service and the countersignature of the documents constitutes the internal revenue service’s acceptance of that offer no settlement of any partnership will be final until these documents are countersigned by the internal_revenue_service on date mr smith signed the decision document on date mr lerner signed the decision document and returned it to respondent’s attorneys that same day by letters dated july and date greenwich’s counsel mailed executed closing agreements with respect to greenwich to ms sullivan although none of the letters in the record disclosed how many of the greenwich limited partners were required to sign closing agreements the attachment to the notices of determination stated that seven partners were required to execute closing agreements before the greenwich decision document could be signed by respondent mr mathia was not one of themdollar_figure the attachment also stated that the closing agreements were dated from date to date but did not identify the date to which it referred eg date of receipt date executed by taxpayer date executed by respondent’s agent effective date dollar_figure the stipulated record 10mr mathia did not execute a closing_agreement and his wife did not execute one on his behalf 11the attachment further states that the most significant delays encountered with this partnership were both in contacting continued does not explain why the closing agreements were dated in and when they were mailed to respondent in dollar_figure by letter dated date ms sullivan sent another decision document with respect to the greenwich litigation and the computations on which the decision document was based to mr zapruder the decision document was identical to the one mailed to greenwich in in the letter ms sullivan asked mr zapruder to sign the document to have mr smith sign the document and to return the signed decision document to her ms sullivan represented that as soon as respondent’s counsel received the signed decision document they would get it countersigned and file it immediately with the court ms sullivan also described what would happen after the decision was entered by the court and she warned mr zapruder that his signature on the decision document constitutes the offer to settle and that the countersignature constitutes the internal revenue service’s acceptance of that offer the stipulated continued the tax_matters_partner smith and receiving his signed 906’s however we can find no evidence in the record other than the conclusory statement in the attachment to support a finding that the delay in executing the closing agreements was attributable to either greenwich’s tmp or its counsel 12in appeals officer troy talbott attempted to find out the date by which the internal_revenue_service had received all of the form sec_906 closing_agreement on final_determination covering specific matters for greenwich but he was apparently unable to do so record does not contain any explanation as to why a second decision document was mailed to greenwich’s counsel after they had already delivered the executed original of the first decision document to ms sullivan on date on date respondent countersigned the decision document and submitted it to this court the court filed the decision document on date as a stipulation of settlement greenwich stipulation on date this court issued an order to show cause directing mr smith to file a written response showing cause as to why the court should not enter a decision in accordance with the terms of the greenwich stipulation mr smith did not file a response and on date this court entered an order and decision resolving the greenwich litigation on date the decision became final on date respondent mailed petitioners a form 4549a-cg income_tax examination changes notifying them of a computational adjustment13 to their income_tax_liability as a result of the resolution of the greenwich litigation on date respondent notified petitioners of adjustments to their and income_tax liabilities petitioners did 13a computational adjustment changes the tax_liability of a partner to properly reflect the treatment of a partnership_item sec_301_6231_a_6_-1t temporary proced admin regs fed reg date amended fed reg jan not agree to waive or extend any period of limitations for the assessment of their or tax_liability on date respondent assessed against petitioners the income_tax deficiencies and interest for and attributable to the computational adjustments on date petitioners paid all of the tax but not the interest that respondent had assesseddollar_figure on date petitioners submitted form sec_843 claim_for_refund and request for abatement requesting an abatement of the interest accrued on their and income_tax liabilities under sec_6404 on date respondent issued to petitioners a final notice--notice of intent to levy and notice of your right to a hearing for and and petitioners timely requested a sec_6330 hearing on date respondent issued to petitioners a notice_of_federal_tax_lien filing and your right to a hearing under sec_6320 for and and petitioners timely requested a sec_6320 hearing on date respondent denied petitioners’ interest abatement claim on date petitioners submitted a request to respondent’s appeals_office to review the denial of their interest abatement claim 14petitioners paid dollar_figure dollar_figure and dollar_figure respectively towards their and tax_liabilities on date mrs mathia acting individually filed a form_8857 request for innocent spouse relief wherein she sought relief under sec_6015 from joint_and_several_liability for all tax_liabilities attributable to greenwich for and on date respondent granted mrs mathia’s request for relief on date respondent issued to petitioners a notice_of_determination with respect to the notice_of_intent_to_levy and a second notice_of_determination with respect to the notice_of_federal_tax_lien filing on date respondent issued a final_determination letter to petitioners denying petitioners’ request for abatement of interest under sec_6404 the final_determination did not set forth any facts to explain the 5-year delay between the execution of the decision by the greenwich tmp and counsel and the execution of the decision on behalf of respondent the final_determination simply stated that we do not find any errors or delays on our part that merit the abatement of interest in our review of available records and other information on date petitioners timely filed a petition contesting each of respondent’s determinations petitioners contend that under section f the period for assessment expired before respondent assessed petitioners’ and tax_liabilities alternatively petitioners argue that respondent improperly denied their interest abatement claims under sec_6404 and sec_6621 discussion i determination to proceed with lien and levy a sec_6330 review under sec_6320 the secretary15 is required to notify the taxpayer in writing of the filing of a federal_tax_lien and inform the taxpayer of his right to a hearing sec_6330 similarly provides that no levy may be made on a taxpayer’s property or right to property unless the secretary notifies the taxpayer in writing of his right to a hearing before the levy is made if the taxpayer requests a hearing under either sec_6320 or sec_6330 a hearing shall be held before an impartial officer_or_employee of the internal_revenue_service irs office of appealsdollar_figure sec_6320 b at the hearing a taxpayer may raise any relevant issue including appropriate spousal defenses challenges to the appropriatene sec_15the term secretary means the secretary_of_the_treasury or_his_delegate sec_7701 and the term or_his_delegate means any officer employee or agency of the treasury_department duly authorized by the secretary_of_the_treasury directly or indirectly by one or more redelegations of authority to perform the function mentioned or described in the context sec_7701 sec_6320 provides that to the extent practicable a hearing under sec_6320 should be held in conjunction with a sec_6330 hearing and sec_6320 provides that sec_6330 d other than par b and e applies for purposes of the sec_6320 hearing of the collection action and collection alternatives sec_6330 a taxpayer is precluded from contesting the existence or amount of the underlying tax_liability unless the taxpayer did not receive a notice_of_deficiency for the tax in question or did not otherwise have an opportunity to dispute the tax_liability sec_6330 see also 114_tc_604 following a hearing the appeals_office must determine whether the secretary may proceed with the proposed collection action in so doing the appeals_office is required to consider the verification presented by the secretary that the requirements of applicable law and administrative procedures have been met the relevant issues raised by the taxpayer and whether the proposed collection action appropriately balances the need for efficient collection_of_taxes with a taxpayer’s concerns regarding the intrusiveness of the proposed collection action sec_6330 sec_6330 grants the court jurisdiction to review the determination made by the appeals_office where the underlying tax_liability is not in dispute the court will review that determination for abuse_of_discretion 117_tc_183 sego v commissioner supra pincite 114_tc_176 where the underlying tax_liability is properly at issue the court reviews any determination regarding the underlying tax_liability de novo sego v commissioner supra pincite petitioners’ primary argument--that the applicable_period of limitations expired before respondent’s assessment--constitutes a challenge to petitioners’ underlying tax_liability see 117_tc_127 respondent concedes that petitioners did not have a prior opportunity to dispute whether the assessment following the completion of the greenwich litigation was timely and he does not question our jurisdiction to consider the issue accordingly we review respondent’s determination regarding the period of limitations de novo b burden_of_proof in 95_tc_227 we addressed as follows the taxpayer’s argument that the section a assessment_period had expired the expiration of the period of limitation on assessment is an affirmative defense and the party raising it must specifically plead it and carry the burden of proving its applicability rule sec_39 sec_142 to establish this defense the taxpayer must make a prima facie case establishing the filing of the partnership return the expiration of the statutory period and receipt or mailing of the notice after the running of the period 76_tc_818 57_tc_735 where the party pleading the defense makes such a showing the burden of going forward with the evidence shifts to respondent who must then introduce evidence to show that the bar of the statute is not applicable 85_tc_535 where respondent makes such a showing the burden of going forward then shifts back to the party pleading the affirmative defense to show that the alleged exception to the expiration of the period is invalid or otherwise inapplicable adler v commissioner supra pincite the burden_of_proof ie the burden of ultimate persuasion however never shifts from the party who pleads the bar of the statute_of_limitations adler v commissioner supra pincite accordingly if petitioners present a prima facie case that respondent failed to timely assess tax and interest under section the burden of production shifts to respondent to show that the period of limitations had not expired before the assessments the burden_of_proof however remains with petitioners at all timesdollar_figure see rule a c period of limitations for making assessments under the tefra partnership provisions the income_tax treatment of partnership items ordinarily is determined through a proceeding conducted at the partnership level sec_6221 sec_6231 defines a partnership_item as any item to be taken into account for the partnership’s taxable_year to the 17petitioners filed a motion to shift the burden_of_proof under sec_7491 sec_7491 shifts the burden_of_proof to the secretary if the taxpayer introduces credible_evidence with respect to any factual issue relevant to ascertaining the liability of the taxpayer however sec_7491 applies only to court proceedings arising in connection with examinations commencing after the date of its enactment_date internal_revenue_service restructuring and reform act of rra publaw_105_206 sec 112_stat_726 because the examination of greenwich and its partners commenced well before the enactment of sec_7491 and because the computational adjustments to petitioners’ and returns were made in accordance with the result of the greenwich examination sec_7491 is inapplicable consequently we denied petitioners’ motion extent regulations provide that the item is more appropriately determined at the partnership level than at the partner leveldollar_figure the regulations contain an extensive list of matters that fall within the definition of partnership_item see sec_301_6231_a_3_-1 proced admin regs to commence a partnership-level proceeding the commissioner must issue an nbap to the tmp19 and to all other partners entitled to notice under sec_6223 see supra note at the conclusion of the partnership-level examination the commissioner must send the tmp and all notice partners an fpaa detailing any adjustments made to the form_1065 u s return of partnership income sec_6223 within days of the date the fpaa is mailed to the tmp the tmp may contest the fpaa by filing a petition in the tax_court the district_court for the district in which the partnership’s principal_place_of_business is located or the court of federal claims sec_6226 the court in which jurisdiction is established has jurisdiction to review all partnership items for the partnership year to which the fpaa 18a nonpartnership item is defined as an item which is not a partnership_item sec_6231 administrative and judicial proceedings regarding nonpartnership_items are not conducted at the partnership level see sec_6221 a 19under tefra a partnership must have a tmp who is either appointed by the partnership or determined in accordance with statutory and regulatory requirements sec_6231 relates and to review the allocation of such items among the partners sec_6226 the commissioner is prohibited from assessing a deficiency attributable to the adjustment of a partnership_item until the partnership-level proceeding is completed sec_6225 if the tmp does not file a petition in the tax_court the commissioner cannot assess any deficiency attributable to the adjustment of a partnership_item until days after the mailing of the fpaa to the tmp sec_6225 if the tmp files a petition in the tax_court within the 150-day period the commissioner is prohibited from assessing any deficiency attributable to partnership_item adjustments until the decision of the tax_court becomes final sec_6225dollar_figure section a sets forth the period within which the commissioner may assess any deficiency that is attributable to the adjustment of a partnership_item it provides that the period for assessment shall not expire sooner than years after the date the partnership tax_return was filed or the due_date of the partnership tax_return determined without regard to extensions whichever is later see also 114_tc_533 under section d the 3-year period described in 20the finality of a tax_court decision is determined under sec_7481 section a is suspended for the 90-day period during which an action may be brought under sec_6226 additionally if a petition is filed challenging the fpaa under sec_6226 the period within which an assessment may be made is suspended until the decision of the court becomes final plu sec_1 year sec d the period for assessment mentioned above continues to apply as long as an item remains a partnership_item see sec f sec_6231 however lists several ways in which a partnership_item may be converted into a nonpartnership item during a partnership-level proceeding most relevant to this case a partnership_item converts into a nonpartnership item as of the date the secretary or the attorney_general or_his_delegate enters into a settlement agreement with the partner with respect to such items sec_6231 if a partnership_item converts into a nonpartnership item under sec_6231 section f provides that the period for assessing tax with respect to the converted item expires no sooner than year after the date the item becomes a nonpartnership itemdollar_figure respondent contends that petitioners did not execute a settlement agreement under sec_6231 and that 21the period under sec f can be extended by agreement sec f petitioners remained a party to the greenwich litigation under sec_6226 until the tax_court rendered its final_decision thus respondent argues he was prohibited by sec_6225 from assessing petitioners’ tax_liability until the date the court’s order and decision became final respondent contends that he timely assessed petitioners’ tax_liability within the period allowed by section a and d after the court’s decision became final petitioners assert that the relevant partnership items converted to nonpartnership_items under sec_6231 by means of a settlement agreement between mr mathia and respondent petitioners argue that mr mathia reached a settlement agreement with respondent on or about date through correspondence exchanged between mr lerner greenwich’s counsel and respondent alternatively petitioners argue that mr mathia and respondent entered into a settlement agreement when respondent’s attorney signed the greenwich stipulation on date a finding that respondent reached a sec_6231 settlement agreement with mr mathia in either circumstance would trigger the application of the provision contained in section f and make respondent’s assessments untimely accordingly we must determine what constitutes a settlement agreement for purposes of sec_6231 and we must then decide whether mr mathia and respondent entered into such an agreement d settlement agreements under sec_6231 a controversy before this court may be settled by agreement between the parties 108_tc_320 affd without published opinion 208_f3d_205 3d cir the term settlement agreement however is not defined in the internal_revenue_code and sec_6231 does not provide any detail as to what constitutes a settlement agreement for purposes of converting a partnership_item into a nonpartnership item because a settlement is a contract however courts generally apply principles of contract law to determine whether a settlement has been reached see dorchester indus inc v commissioner supra pincite 52_tc_420 supplemented by 53_tc_275 a settlement agreement can be reached through offer and acceptance made by letter or even in the absence of a writing dorchester indus inc v commissioner supra pincite settlement of an issue before the court does not require the execution of a closing_agreement under sec_7121 or any other particular method or form id settlement agreements are effective and binding once there has been an offer and an acceptance filing the agreement with the court as a stipulation is not required for the agreement to be effective and binding id pincite under tefra a settlement agreement entered into by the tmp will generally bind a nonnotice_partner if the settlement agreement states that the agreement is binding on the nonnotice_partner sec c a if a partner wants to ensure that a settlement agreement entered into by the tmp will not be binding on him the partner can file a statement with the secretary providing that the tmp does not have the authority to enter into a settlement agreement on that partner’s behalf sec c b as we discussed above petitioners argue that mr mathia entered into a sec_6231 settlement agreement with respondent on two separate occasions we shall examine the evidence and circumstances surrounding each occasion to decide whether mr mathia entered into a sec_6231 settlement agreement with respondent as petitioners contend correspondence between parties petitioners argue that mr mathia entered into a sec_6231 settlement agreement with respondent in date according to petitioners respondent extended an offer to settle in date which mr smith greenwich’s tmp accepted on or about date petitioners rely upon a series of letters from mr lerner to all of the partners in the swanton partnerships as proof that the settlement agreement existed a date letter advising all partners in the swanton partnerships to accept the government’s settlement offer which was communicated to us this week a date letter indicating that the offer communicated in the date letter had been accepted by of the swanton tefra partnerships including greenwich the letter stated that the cases had been settled and that only the preparation of decision documents and closing agreements memorializing the terms of the settlement remained outstanding a date letter from mr lerner to respondent inquiring about respondent’s progress in implementing the settlement and a date letter referencing the settlement that occurred in and informing the partners that the settlement was being finalized as further proof that mr mathia and respondent entered into a settlement agreement in date petitioners rely on a series of letters from respondent a letter dated date in which respondent’s attorney informed mr lerner that he was appointing an attorney to effect the settlement of the swanton tefra partnerships a letter dated in date that was received by zapruder odell on date in which respondent’s attorney stated that we agreed to enter into the settlement agreement on the basis that the tmp for each partnership was settling the case on behalf of all partners a letter dated date in which respondent’s attorney listed the terms on which we agreed on date a letter dated date that discussed terms of settlement and other computational issues affecting the settlement process and a letter dated date again discussing the terms of the settlement and other various issues pertaining to the settlement although the above-described correspondence confirms that greenwich and respondent reached an agreement in to enter into a settlement of the partnership-level proceeding we remain unconvinced that the agreement was sufficiently fleshed out in to constitute a binding settlement agreement at that time the agreement in principle that was reached in set forth the parameters of a settlement but the correspondence described above reflects that negotiations continued between respondent and the attorney representing the swanton tefra partnerships to at least date moreover the correspondence indicates that the execution of a decision document resolving the partnership litigation depended upon the fulfillment of certain conditions such as the tmp’s ability to represent that all partners consented to the settlementdollar_figure implementing and finalizing the proposed settlement required the collection and analysis of detailed information the preparation of calculations and agreements and in some cases the execution of closing agreements by individual partners even if we assume however that respondent and the greenwich tmp entered into a binding settlement agreement to resolve the partnership litigation in we would still conclude that agreement did not qualify as a settlement agreement between a partner and the secretary within the meaning of sec_6231 the basis for our conclusion is set forth below sec_6231 refers only to settlement agreements reached between the secretary or the attorney_general or_his_delegate and a partner sec_6231 does not contain any reference to an agreement between the secretary and a tmp with respect to a partnership-level proceeding the wording of 22among other things the settlement of the partnership- level proceeding was conditioned upon the tmp’s executing a stipulation consenting to the entry of decision under rule a which when filed with the court would be binding on all parties including individual partners under rule a the tmp’s signature on the stipulation constitutes a certificate by the tax_matters_partner that no party objects to entry of decision sec_6231 presents us with the real issue at hand does a settlement agreement between the secretary and a tmp resolving a partnership-level proceeding under sections constitute a settlement agreement with a partner with respect to the partnership items of the partner under sec_6231 in 41_fedclaims_168 affd per curiam 202_f3d_1325 fed cir which also involved swanton tefra partnerships the u s court of federal claims examined two agreements reached in two separate actionsdollar_figure in the first action the court held that the taxpayer-partners entered into a sec_6231 settlement agreement when they executed a form_906 closing_agreement on final_determination covering specific matters id pincite in the second action the court held that a stipulation of settlement entered into between individual taxpayer-partners and the commissioner constituted a settlement agreement under sec_6231 id pincite in reaching both conclusions the court focused on the intent of the parties to enter into a binding conclusive agreement governing the settlement of disputed partnership items id pincite the court also examined the role that a sec_6231 settlement two of a total of five consolidated actions were before the court on cross-motions for summary_judgment 41_fedclaims_168 affd per curiam 202_f3d_1325 fed cir agreement is intended to serve under the tefra partnership provisions at the time the irs entered the form_906 agreement it faced competing incentives in determining how best to handle the partnership tax issues presented for the taxpayers’ post-1982 tax years on the one hand as reflected by the tefra partnership provisions it ordinarily is efficient for the irs to make the determination as to the tax treatment of partnership items at the partnership level on the other hand because the irs was in the process of negotiating with the taxpayers on an individual partner level with respect to pre-tefra tax years there were potential efficiencies in also dealing with the taxpayers individually with respect to post-tefra tax years in the form_906 agreement the irs resolved these competing incentives by deciding to deal with the taxpayers individually and apart from any partnership-level determinations for certain tax issues the bilateral agreement establishes the terms that control the taxpayers’ personal tax_liability without providing an exception in the event of a contrary resolution of the same tax issues at the partnership level hence in entering the form_906 agreement the irs chose to forego the advantages of making its determinations at the partnership level and opted instead to deal with the taxpayers individually with respect to the tax issues addressed in the form_906 agreement entering into a settlement agreement under sec_6231 is a statutory method of exercising such a choice id pincite emphasis added the court’s analysis in crnkovich illustrates an important distinction between a settlement agreement reached at the partnership level by a partnership’s tmp and a settlement agreement reached directly with an individual partner when a partner enters into a settlement agreement individually as each taxpayer did in crnkovich v united_states supra he removes himself from the partnership proceeding and allows the commissioner to resolve his tax_liability on an individual basis in such a case the disputed partnership items are no longer more appropriately determined at the partnership level and sec_6231 operates to convert the partner’s partnership items to nonpartnership_items this conversion allows the commissioner to proceed with assessment and collection against the individual partner under section f in accordance with the terms of the settlement free of the tefra-imposed restrictions on assessment mentioned above see sec_6225 the agreement reached by respondent and mr lerner on behalf of the swanton tefra partnerships outlined in principle the terms that would govern a settlement of the partnership litigation involving of swanton tefra partnerships it did not reflect an agreement to settle any individual partner’s liability resulting from adjustments to partnership items outside of the partnership-level proceeding consequently the agreement did not operate to remove mr mathia or any other partner from the partnership-level proceeding instead the agreement started a process that culminated with the filing of the greenwich stipulation and the court’s entry of decision after the decision resolving the partnership litigation became final respondent adjusted petitioners’ tax_liability in accordance with the decision resolving the partnership litigation as required and permitted by sections we conclude on the record before us that the agreement reached between respondent and mr lerner was an agreement relating to the tefra partnership proceeding on behalf of the swanton tefra partnerships including greenwich and was not an agreement between respondent and mr mathia that operated to convert mr mathia’s partnership items into nonpartnership_items as contemplated by sec_6231 greenwich stipulation petitioners also argue that mr mathia entered into a sec_6231 settlement agreement on date when respondent countersigned the greenwich stipulation respondent disagrees arguing that the greenwich stipulation is not a settlement agreement of the type described in sec_6231 according to respondent the greenwich stipulation offered by petitioners does not use the phrase terms of settlement addresses issues solely at the partnership level and functions only to settle the partnership-level proceeding we agree with respondent as with the agreement the adjustments to partnership items in the greenwich stipulation were adjustments to be made at the partnership level under rule a mr smith agreed to the adjustments to the disputed partnership items on behalf of greenwich partners including mr mathia who did not enter individual closing agreements the adjustments agreed upon were made to items reported on greenwich’s partnership return and the stipulation made no reference to the individual liability of greenwich partners thus while the stipulation was executed by mr smith in his capacity as the tmp who possessed the necessary authority to bind mr mathia and or his estate the stipulation reflected an agreement regarding the treatment of partnership items that was reached by and with the partnership the stipulation did not qualify as a settlement agreement with the partner with respect to partnership items within the meaning of sec_6231 a settlement agreement under sec_6231 operates to convert a partner’s distributive_share of partnership items to nonpartnership_items and enables the commissioner to assess that partner’s deficiency without regard to the restriction on assessment set forth in sec_6225 respondent was prohibited by sec_6225 from assessing deficiencies attributable to the greenwich partnership items until this court had entered a decision in the partnership proceeding and that decision had become final under sec_7481 we conclude that neither mr mathia nor his estate entered into a settlement agreement with respondent that qualified as a settlement agreement with a partner within the meaning of sec_6231 accordingly the disputed partnership items were not converted to nonpartnership_items and the period for assessment under section d remained open for the assessments at issue here under sec_6225 respondent was restricted from assessing deficiencies attributable to the partnership_item adjustments set forth in the greenwich stipulation until date the day the court’s decision became finaldollar_figure under section d respondent’s date assessment is timely because it occurred within year of the decision’s becoming final we hold therefore that respondent is not barred by section f from assessing and collecting petitioners’ unpaid tax_liability ii abatement of interest sec_6601 provides in general that if any amount of tax imposed by the code is not paid on or before the last date prescribed for payment interest on such amount must be paid for the period from such last date to the date paid at the underpayment rate established under sec_6621 sec_6611 similarly provides that interest must be allowed and paid on any overpayment in respect of any internal revenue tax at the overpayment rate established under sec_6621 sec_6621 provides for the elimination of interest on overlapping period sec_24under sec_7481 decisions of the court shall become final upon the expiration of the time allowed for filing a notice of appeal if no such notice has been duly filed within such time under sec_7483 a taxpayer ha sec_90 days to file a notice of appeal after the decision of the court is entered of tax overpayments and underpaymentsdollar_figure to the extent that for any period interest is payable and allowable on equivalent underpayments and overpayments by the same taxpayer the net rate of interest under sec_6621 on such amounts is zero for such period sec_6621 sec_6404 as it applies to this case provides in pertinent part sec_6404 assessments of interest attributable to errors and delays by internal_revenue_service -- in general --in the case of any assessment of interest on-- a any deficiency attributable in whole or in part to any error or delay by an officer_or_employee of the internal_revenue_service acting in his official capacity in performing a ministerial_act the secretary may abate the assessment of all or any part of such interest for any period 25however sec_6621 generally is effective with respect to interest for periods beginning after date rra sec_3301 112_stat_741 26in congress amended sec_6404 to permit abatement of interest for unreasonable error or delay in performing a ministerial or managerial act taxpayer bill of right sec_2 publaw_104_168 110_stat_1457 the amendments to sec_6404 however apply only to interest accruing with respect to deficiencies or payments for tax years beginning after date id accordingly the amendments do not apply in this case a ministerial_act is a procedural or mechanical act that does not involve the exercise of judgment or discretion and that occurs during the processing of a taxpayer’s case after all prerequisites to the act such as conferences and reviews by supervisors have taken place sec_301_6404-2t b temporary proced admin regs fed reg date dollar_figure a decision concerning the proper application of federal tax law is not a ministerial_act id the secretary will not grant an abatement of interest if a significant aspect of the delay is attributable to the taxpayer sec_6404 when congress enacted sec_6404 it did not intend the provision to be used routinely to avoid payment of interest rather congress intended abatement of interest only where failure to do so would be widely perceived as grossly unfair h rept pincite 1986_3_cb_1 s rept pincite 1986_3_cb_1 under sec_6404 we have jurisdiction to determine whether the commissioner abused his discretion in denying a taxpayer’s request for abatement of interest because the commissioner’s abatement authority involves the exercise of discretion however we must give due deference to the commissioner’s determination 27because the taxes in question are for years before the temporary regulations rather than the final ones are applicable though the same in substance insofar as relevant here 112_tc_19 91_tc_1079 in order to prevail a taxpayer must prove that the commissioner abused his discretion by exercising it arbitrarily capriciously or without sound basis in fact or law woodral v commissioner supra pincite mailman v commissioner supra pincite see also sec_6404 rule a petitioners contend that they are entitled to an abatement of interest for three periods beginning on date when petitioners allege respondent issued the first greenwich nbap to august dollar_figure our analysis of each period is set forth below a period from date to date petitioners assert that respondent issued nbap’s with respect to greenwich’s and tax years which greenwich received on date and date respectively and that respondent took an unreasonable amount of time by not providing a further response until date when respondent issued to greenwich the fpaa for tax years and petitioners allege that the interest that accrued during this period was attributable to delays resulting 28petitioners erroneously contend that date was the date respondent issued the notice of intention to levy to greenwich from the uncoordinated involvement of multiple irs districts and that the lack of coordination was a ministerial_act petitioners’ argument is not supported by the record in beagles v commissioner tcmemo_2003_67 a case also involving the tax_liability of a partner in a swanton partnership we set forth some of the history behind the swanton partnership litigation and we held that the commissioner was not erroneous or dilatory in performing a ministerial_act between date and date during this period the department of justice conducted a criminal investigation of norman swanton mr swanton the individual behind the formation and promotion of the swanton coal programs id during the investigation civil proceedings were suspended in accordance with established irs policydollar_figure after the period of limitations for prosecution expired the criminal investigation of mr swanton terminated in litigation involving the pre-tefra swanton partnerships commenced in this court that litigation continued until approximately september dollar_figure id during the pendency 29the delay of a civil matter until the resolution of a related criminal matter is a longstanding policy of the irs 113_tc_206 citing 693_f2d_298 3d cir revg tcmemo_1981_404 affd 464_us_386 affd 9_fedappx_700 9th cir 30several test cases were tried in and an opinion was filed in in kelley v commissioner tcmemo_1993_495 taxpayers not entitled to deductions claimed in relation to continued of the pre-tefra partnership litigation respondent made a managerial decision to suspend proceedings involving the swanton tefra partnerships the mere passage of time during the litigation phase of a dispute does not establish an error or delay by the commissioner in performing a ministerial_act because decisions about how to proceed in the litigation phase of a case necessarily involve discretion 113_tc_145 in the context of the swanton partnership litigation we have uniformly held that decisions made by the irs regarding the management of the swanton project were not ministerial acts see eg jaffe v commissioner tcmemo_2004_122 affd 175_fedappx_853 9th cir dadian v commissioner tcmemo_2004_121 deverna v commissioner tcmemo_2004_80 beagles v commissioner supra continued swanton coal programs as we stated in beagles v commissioner t c memo the court’s practice of selecting test cases and holding other cases in abeyance pending the resolution of the test cases was among the management tools adopted to deal with the large number of cases it was not feasible to litigate simultaneously hundreds of cases involving substantially_similar issues here respondent’s counsel turned to the group of tefra cases including petitioner’s partnership as soon as the trial of the swanton test cases concluded in prior to that time the delays are explained by the complexities and burdens of managing the cases respondent’s decisions and actions during this period were managerial and involved the exercise of discretion we conclude that respondent did not abuse his discretion by denying petitioners’ request for abatement of interest for the period from date to date b date to date during this period petitioners claim respondent was dilatory in processing the closing agreements and rule a decision document necessary to consummate a settlement of the greenwich partnership litigation after the parties reached an agreement in principle in or around date petitioners argue that respondent took an unreasonable amount of time nearly years to issue the decision document to greenwich on date and an even more unreasonable amount of time nearly years to countersign the decision document on date after mr lerner had executed it on behalf of the partnership and returned it to respondent in date petitioners argue that the processing of these documents was a ministerial_act and that respondent’s delay in finalizing the greenwich settlement entitles petitioners to an abatement of interest that accrued during this period the record with which we are presented confirms that the agreement presented a challenge that involved the collection of information and the preparation of documents for swanton tefra partnerships and each of the partners nevertheless we must examine the record for evidence pertaining to the manner in which respondent implemented and finalized the greenwich settlement the notice_of_determination denying petitioners’ abatement request contains no explanation of what transpired from date to date it simply states that respondent did not find any errors or delays that merit the abatement of interest consequently we review the record stipulated by the parties for what it tells us about the greenwich settlement process from date to date the record reveals the following in approximately date respondent’s attorney and greenwich’s attorney reached an agreement in principle to settle the tefra partnership litigation pending in this court on date respondent’s attorney mailed to greenwich’s counsel the decision document and the closing agreements for execution by counsel greenwich’s tmp and the partners named in the closing agreements on date greenwich delivered the decision document signed by the tmp and greenwich’s counsel to respondent on july and date closing agreements were mailed to respondent’s counsel ms sullivan on date ms sullivan sent another decision document to greenwich’s counsel and requested that it be executed on date a representative of respondent countersigned the decision document and submitted it to this court the stipulated record reveals the following gaps in the processing of the greenwich paperwork an approximately year gap between the agreement and date when the decision document and the closing agreements were mailed to greenwich an approximately 1-year gap between date and date the last date that the stipulated record shows closing agreements were mailed to respondent’s counsel and an approximately 5-year gap between date and date when the decision document was countersigned by respondent we examine each of the gaps to decide whether respondent abused his discretion regarding the abatement of interest in making the examination we assume that the stipulated record includes the administrative file that was available to respondent when he made his decision not to abate interest with respect to the first gap the stipulated record establishes that after the agreement was reached the parties to the greenwich partnership litigation gathered and exchanged information necessary to identify the greenwich partners who were required to execute closing agreements and respondent prepared necessary computations as well as the greenwich decision document and closing agreements that process was complicated and took time although the approximately 4-year gap was substantial we see nothing in the stipulated record that supports a conclusion that the first gap was the result of unreasonable delay by respondent in performing a ministerial_act rather the stipulated record reflects that the process of implementing the settlements of the swanton tefra partnerships was a managerial nightmare requiring cooperation over an extended period to prepare necessary calculations and paperwork and to ensure that the tmps could satisfy respondent’s requirement that they certify no partner objected to the settlement of the partnership actions petitioners’ complaint here is grounded in a concern about the management of the settlement process but sec_6404 as then in effect does not permit us to abate interest for managerial decisions with respect to the second gap the stipulated record indicates that respondent mailed the decision document and the closing agreements to greenwich and greenwich took approximately year to return the executed decision document and the closing agreements to respondent we see nothing in the stipulated record that supports a conclusion that the second gap was the result of any unreasonable delay by respondent in performing a ministerial_act the third gap of approximately years requires a different conclusion however the stipulated record is substantial and includes paperwork generated by respondent as well as correspondence between respondent and greenwich the stipulated record reflects that greenwich delivered an executed decision document to respondent’s counsel on date and that greenwich also mailed signed closing agreements to respondent on july and date although the stipulated record does not clearly reflect that all of the greenwich closing agreements were included in the two mailings there is no correspondence in the administrative record to suggest that any of the required closing agreements were missing or that greenwich’s tmp and attorneys were dilatory in any way consequently we infer from the documents that no later than date greenwich had returned the necessary documents to respondent’s counsel and that the only steps necessary to consummate the greenwich settlement were the ministerial acts of countersigning the decision document and the closing agreements and filing the decision document with the court the stipulated record however contains no credible explanation of the 5-year gap between the delivery of closing agreements on date and the countersigning on date of the decision document which was filed with the court as a stipulation of settlement on date in addition the stipulated record reflects that on date respondent’s counsel sent a second decision document to greenwich’s counsel that was identical to the first decision document executed by greenwich in a development that suggests that respondent may have lost the original executed decision document in jacobs v commissioner tcmemo_2000_123 we addressed a situation where the basis for the commissioner’s determination not to abate interest had not been clearly explained either in the final_determination or at trial we noted that an agency must cogently explain why it has exercised its discretion in a given manner see 463_us_29 and that an agency’s exercise of discretion that is not adequately explained is an abuse_of_discretion because it is without rational explanation see 82_tc_989 in jacobs v commissioner supra we also stated the following the commissioner is in the best position to know what actions were taken by irs officers and employees during the period for which petitioners’ abatement request was made and during any subsequent inquiry based upon that request if we were to uphold the commissioner’s determination not to abate interest where the commissioner has not clearly explained the basis for the exercise of that discretion we would be condoning a review framework that would encourage the commissioner to provide as little information as possible about the handling of cases during the period of the abatement request and about the inquiry in response to the request we have a similar dilemma in this case the notice_of_determination contains no explanation of how respondent exercised his discretion and does not recite any facts in support of the exercise of that discretion although the stipulated record provides many of the relevant facts it fails to provide critical information that only respondent would have for example the stipulated record does not establish the date when all of the closing agreements were received by respondent’s attorneys or indicate what respondent did with the closing agreements he received in the only credible_evidence in the record31 regarding respondent’s receipt of closing agreements establishes that closing agreements were sent to respondent in july and date in the absence of contrary evidence we infer that respondent had the closing agreements no later than date the stipulated record does not explain the delay on the part of respondent in countersigning and filing the greenwich decision document 31although the notices of determination issued under sec_6320 and sec_6330 contain a conclusory statement to the effect that the delay was attributable to greenwich we conclude that the statement is not credible because there is nothing in the stipulated record other than this statement to support a finding that any part of the delay was attributable to greenwich in fact the credible_evidence in the record is to the contrary greenwich requested prompt processing of the proposed settlement and promptly returned the executed decision document and the closing agreements in dadian v commissioner tcmemo_2004_121 also a swanton tefra partnership case we found that the commissioner’s task of countersigning the closing_agreement was a ministerial_act and that because the commissioner took an unreasonable amount of time to countersign the taxpayer was entitled to abatement of interest the present case like the dadian case involved the ministerial_act of countersigning the relevant settlement document although mr mathia did not execute an individual closing_agreement as the taxpayer did in dadian the processing of the greenwich settlement as to mr mathia and other greenwich partners depended upon the execution of closing agreements by limited partners and by respondent and upon the execution of a decision document by greenwich and respondent the record reflects that respondent prepared and mailed out the relevant decision document and closing agreements in and received the signed documents in however the greenwich decision document was not countersigned and filed with this court until the delay in performing this ministerial_act is not explained in the record because the delay in countersigning the decision document is not explained by credible_evidence in the stipulated record we conclude that respondent abused his discretion in refusing to abate interest for the period from date to date c date to date petitioners argue that they are entitled to abatement of interest accrued from date the date the greenwich stipulation was signed to date the date they allege respondent issued the notice of intent to levydollar_figure petitioners assert that the issuance of the notice is a ministerial_act which respondent was dilatory in performing respondent could not assess income_tax liabilities of individual partners bound by the decision entered in the greenwich partnership litigation until the decision became final see sec the court’s order and decision in the greenwich litigation became final on date under section d respondent had year to assess the tax resulting from adjustments in the greenwich stipulation respondent assessed petitioners’ liabilities for and on date less than year after the decision became finaldollar_figure the stipulated record does not reveal any unreasonable 32we have found that respondent issued the notice_of_intent_to_levy on date 33in several of the swanton tefra partnership cases that we have decided we found that some of the internal revenue service’s files were destroyed as a result of the destruction of the world trade center on date see eg dadian v commissioner tcmemo_2004_121 beagles v commissioner t c continued or unexplained delay in performing a ministerial_act for this part of the period for the remaining period date through date the stipulated record shows that respondent mailed required notices of the assessments to petitioners conducted an investigation to identify levy sources and evaluate whether a levy was appropriate issued a notice_and_demand for payment to petitioners and made an administrative decision to issue a notice_of_intent_to_levy the process used by the irs to decide whether to proceed with collection by levy requires managerial evaluation and the exercise of judgment and does not consist solely of ministerial acts that process was followed in this case because we cannot identify any unreasonable delay in performing a ministerial_act during this period we sustain respondent’s determination as to the entirety of this period we conclude that respondent did not abuse his discretion by denying petitioners’ request for interest abatement for the period from date to date d sec_6621 lastly petitioners request abatement of interest resulting from application of the global_netting concept of sec_33 continued memo the stipulated record however does not establish whether any of the greenwich partnership litigation files were also destroyed on date d petitioners assert that the termination of the greenwich partnership in released mr mathia from his share of certain partnership debt resulting in dollar_figure of income being reported on petitioners’ income_tax return according to petitioners this figure represents the amount by which mr mathia’s cumulative deductions with respect to greenwich in and exceeded his cash outlay for his interest in greenwich petitioners argue that they should be allowed for interest abatement purposes only to reverse the income reported in in connection with the disallowance of the related deductions in and petitioners further allege that reversal of the income results in an overpayment of dollar_figure for that year and that interest on this overpayment should be allowed to offset and zero out the interest accruing on the and deficiencies petitioners’ argument is without merit for several reasons first sec_6621 generally is effective for interest for periods beginning after date internal_revenue_service restructuring and reform act of publaw_105_206 112_stat_741 second although a special rule was enacted that mitigates the effective date provision described above for periods beginning before date petitioners do not appear to satisfy its requirements id sec_3301 112_stat_741 as amended by omnibus consolidated and emergency supplemental appropriations act publaw_105_277 sec_112 stat finally even if sec_6621 were to apply to the periods at issue for there to be a netting of overpayment and underpayment interest under sec_6621 there must be an overpayment generating interest owed to the taxpayer an overpayment begins to accrue interest on the date of payment of the first amount which is in excess of the tax_liability sec_301_6611-1 proced admin regs petitioners never made an overpayment with regard to their tax liabilitydollar_figure petitioners’ income_tax return reported a tax_liability of dollar_figure and respondent assessed additional tax of dollar_figure on date petitioners paid the full amount of the tax assessed plus accrued interest and penalties and petitioners’ tax account balance is zero because there is no overpayment there is no overpayment interest payable to petitioners respondent properly denied petitioners’ claim for interest_netting iii respondent’s collection actions the only issues raised with respect to respondent’s collection actions were the limitations issue and the interest abatement issue we conclude that the requirements of sec_34according to the agreement any partner who reported any debt forgiveness income in was entitled to file a claim_for_refund for the tax paid on that income petitioners did not file a claim_for_refund with respect to any debt forgiveness income and have been satisfied and that respondent may proceed with collection except to the extent set forth in this opinion iv conclusion we have considered all the other arguments made by petitioners and to the extent not discussed above conclude those arguments are irrelevant moot or without merit because we conclude that petitioners are entitled to interest abatement for the period from date to and including date petitioners’ unpaid liability for purposes of sec_6320 and sec_6330 must be recalculated to reflect our holding we shall enter a decision authorizing respondent to proceed with collection once respondent has abated interest in accordance with this opinion and has so advised the court and petitioners to reflect the foregoing an appropriate decision will be entered
